        Case 1:21-cv-00252-N/A Document 1          Filed 05/25/21    Page 1 of 4




             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 )
ALUMINUM ASSOCIATION COMMON ALLOY                )
ALUMINUM SHEET TRADE ENFORCEMENT                 )
WORKING GROUP and Its Individual Members,        )
ALERIS ROLLED PRODUCTS, INC.;                    )
ARCONIC CORPORATION;                             )
COMMONWEALTH ROLLED PRODUCTS INC.;               )
CONSTELLIUM ROLLED PRODUCTS                      )
RAVENSWOOD, LLC;                                 )
JW ALUMINUM COMPANY;                             )   SUMMONS
NOVELIS CORPORATION; and                         )
TEXARKANA ALUMINUM, INC.,                        ) Court No. 21-00252
                                                 )
                  Plaintiffs,                    )
                                                 )
      v.                                         )
                                                 )
UNITED STATES,                                   )
                                                 )
                  Defendant.                     )
                                                 )

TO:   The Attorney General of the United States and the United States Department of
      Commerce

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(c) to contest the determination described below.


                                                /s/ Mario Toscano
                                                Clerk of the Court

1.    Name and Standing of Plaintiffs.

      Plaintiffs in this action are the Aluminum Association Common Alloy Aluminum Sheet
      Trade Enforcement Working Group and its individual members (Aleris Rolled Products,
      Inc.; Arconic Corporation; Commonwealth Rolled Products Inc.; Constellium Rolled
      Products Ravenswood, LLC; JW Aluminum Company; Novelis Corporation; and
      Texarkana Aluminum, Inc.) (collectively, “Plaintiffs”). The individual members of the
      Aluminum Association Common Alloy Aluminum Sheet Trade Enforcement Working
      Group are manufacturers, producers, and/or wholesalers in the United States of common
      alloy aluminum sheet (“CAAS”), the domestic like product. Additionally, the Aluminum
      Association Common Alloy Aluminum Sheet Trade Enforcement Working Group is a
       Case 1:21-cv-00252-N/A Document 1                Filed 05/25/21   Page 2 of 4




     trade or business association, a majority of whose members manufacture, produce, or
     wholesale CAAS in the United States. Moreover, Plaintiffs were parties to the
     proceeding that led to the determination being challenged. Accordingly, Plaintiffs are
     interested parties within the meaning of sections 771(9)(C) and (E) and 516A(f)(3) of the
     Act. See 19 U.S.C. § 1677(9)(C) and (E). As such, Plaintiffs have standing to challenge
     the determination at issue pursuant to 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).

2.   Brief description of the contested determination

     The contested determination is the U.S. Department of Commerce’s (the “Department”)
     final affirmative determination of sales at less than fair value in its investigation of
     Common Alloy Aluminum Sheet From Turkey: Final Affirmative Determination of Sales
     at Less Than Fair Value, 86 Fed. Reg. 13,326 (Dep’t Commerce Mar. 8, 2021). The
     antidumping duty order on CAAS from Turkey was published on April 27, 2021. See
     Common Alloy Aluminum Sheet from Bahrain, Brazil, Croatia, Egypt, Germany, India,
     Indonesia, Italy, Oman, Romania, Serbia, Slovenia, South Africa, Spain, Taiwan and the
     Republic of Turkey: Antidumping Duty Orders, 86 Fed. Reg. 22,139, 22,142 (Dep’t
     Commerce Apr. 27, 2021). The determination is contested pursuant to 19 U.S.C.
     § 1516a(a)(2)(A)(i)(II) and (a)(2)(B)(i). This Summons is being filed within 30 days of
     the publication in the Federal Register of the antidumping duty order, and, thus, is timely
     filed pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i)(II).

3.   Date of determination

     The U.S. Department of Commerce’s final determination was signed on March 1, 2021
     and was published in the Federal Register on March 8, 2021.

4.   If applicable, date of publication in Federal Register of notice of contested determination

     The U.S. Department of Commerce’s final determination was published in the Federal
     Register on March 8, 2021. See Common Alloy Aluminum Sheet From Turkey: Final
     Affirmative Determination of Sales at Less Than Fair Value, 86 Fed. Reg. 13,326 (Dep’t
     Commerce Mar. 8, 2021). The subsequent antidumping duty order was published on
     April 27, 2021. See Common Alloy Aluminum Sheet from Bahrain, Brazil, Croatia,
     Egypt, Germany, India, Indonesia, Italy, Oman, Romania, Serbia, Slovenia, South Africa,
     Spain, Taiwan and the Republic of Turkey: Antidumping Duty Orders, 86 Fed. Reg.
     22,139 (Dep’t Commerce Apr. 27, 2021).




                                             -2-
        Case 1:21-cv-00252-N/A Document 1   Filed 05/25/21   Page 3 of 4




                                      /s/ John M. Herrmann
                                     JOHN M. HERRMANN
                                     PAUL C. ROSENTHAL
                                     R. ALAN LUBERDA
                                     JOSHUA R. MOREY
                                     JULIA A. KUELZOW
                                     jherrmann@kelleydrye.com
                                     prosenthal@kelleydrye.com
                                     aluberda@kelleydrye.com
                                     jmorey@kelleydrye.com
                                     jkuelzow@kelleydrye.com
                                     3050 K Street, N.W., Suite 400
                                     Washington, D.C. 20007
                                     (202) 342-8488

                                     Counsel to the Aluminum Association Common
                                     Alloy Aluminum Sheet Trade Enforcement
                                     Working Group and Its Individual Members
                                     (Aleris Rolled Products, Inc.; Arconic
                                     Corporation; Commonwealth Rolled Products
                                     Inc.; Constellium Rolled Products Ravenswood,
                                     LLC; JW Aluminum Company; Novelis
                                     Corporation; and Texarkana Aluminum, Inc.)


Dated: May 25, 2021




                                    -3-
           Case 1:21-cv-00252-N/A Document 1             Filed 05/25/21   Page 4 of 4


                        SERVICE OF SUMMONS BY THE CLERK

         If this action, described in 28 U.S.C. § 1581(c), is commenced to contest a determination
listed in section 516A(a)(2) or (3) of the Tariff Act of 1930, the action is commenced by filing a
summons only, and the Clerk of the Court is required to make service of the summons. For that
purpose, list below the complete name and mailing address of each defendant served.

               Director, Civil Division
               Commercial Litigation Branch
               U.S. Department of Justice
               1100 L Street, N.W., Room 12124
               Washington, D.C. 20530

               General Counsel
               U.S. Department of Commerce
               14th Street & Constitution Avenue, N.W.
               Washington, D.C. 20230

By Hand:       Attorney-In-Charge
               International Trade Field Office
               Commercial Litigation Branch
               U.S. Department of Justice
               26 Federal Plaza
               New York, NY 10278-0001



                                                    The Honorable Mario Toscano
                                                    Clerk of the Court


Date: May ___ , 2021                           By:______________________
